Supplemental Opinion on Denial of Petition for Rehearing delivered June 8, 1985 George K. Cracraft, Judge. The appellant’s petition for rehearing contends that in our opinion handed down May 4,1983 we misapplied the law. We conclude that we did not. In his petition for rehearing appellant correctly stated that in our courts the sufficiency of a complaint should be determined by the facts pled and not entirely by its prayer for relief. We did not intend to hold otherwise in our opinion. We intended to declare and apply that rule. When this case was presented to us appellant’s primary argument was that the chancery court erred in transferring the case to the circuit court and that the error committed by the circuit court was in dismissing it rather than transferring it back to equity. We concluded on the cases cited in our opinion that the chancellor was correct in transferring the cause to the circuit court and the circuit court was correct in dismissing the complaint in the following language: That there is an adequate remedy at law, however, does not require the law courts to grant it. It is only when the pleadings presented to the law court state facts on which it is authorized to act and seeks a remedy which it can grant that this would follow. Any overemphasis was regard to the prayer for relief was inadvertent and should be clarified. The appellant’s complaint as amended merely averred that in reliance upon assurances given him by the appellees he was induced not to raise certain defenses available to him. He did not allege any facts on which he intended to base those defenses or aver that the defenses were meritorious. Rule 60 (d), referred to in our opinion in two places, makes the averment of a meritorious defense a j urisdictional fact in the following language: (d) VALID DEFENSE TO BE SHOWN. No judgment against a defendant, unless it was rendered before the action stood for trial, shall be set aside under this rule unless the defendant in his motion asserts a valid defense to the action and upon hearing makes a prima facie showing of such defense. (Emphasis added) We noted that after the transfer of this case from the chancery court “there was no amendment of the complaint seeking either modification or vacation of the order or showing a meritorious defense.” The petition for rehearing is denied.